DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 3 recites the limitations "the inlet” and “the outlet” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the 
Claim 11 recites the limitation "the inlet and the outlet of the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the molten hydroxide salt" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the inorganic salt" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inorganic salt" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said line comprising a filter" in line 10.  There is insufficient antecedent basis for this limitation in the claim. There are two occurrences of “line” in the claim and it’s unclear which line is being referred to by the limitation.   
Claim 16 recites the limitation "the precipitated inorganic salts” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the molten hydroxide salt" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 6-10, 12, and 14 are allowed.
Claims 3-5, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 6-10, 12, and 14 are allowed because the prior art of record does not disclose or fairly suggest the steps of: measuring the concentration or the amount of inorganic salt in the device, contacting the inorganic salt with an aqueous stream containing at least one hydroxide salt, so as to obtain an aqueous fluid mixture in the device containing an inorganic salt and a hydroxide salt, and adjusting the concentration or amount of the hydroxide salt as a function of the concentration or amount of the inorganic salt needed to at least partially solubilize the inorganic salt, as recited in claim 1.
The reference Bond et al. (US 6,056,883), which is considered the closest prior art of record, discloses a method of operating a supercritical water oxidation reactor so as to reduce the effect of inorganic precipitates on the efficient operation of the reactor (see Abstract col. 3, lines 14-21). The method involves alternately supplying the 
 The reference Whiting et al. (US 5,543,057) teaches a method for oxidation of organic compounds in an aqueous stream containing one or more inorganic salts under supercritical conditions for the aqueous stream. The method involves oxidizing the organic material under supercritical conditions in the presence of an oxidant and a mobile surface of particles to which inorganic salts insoluble under the reaction conditions can adhere (see Abstract; col. 1, lines 6-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774